IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                     January 2017 Term

                                                                              FILED

                                                                           March 7, 2017

                                       No. 15-1068                           released at 3:00 p.m.
                                                                           RORY L. PERRY, II CLERK

                                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA





                             STATE OF WEST VIRGINIA,

                              Plaintiff Below, Respondent


                                            v.


                               JOHNNIE RAY FARLEY,

                               Defendant Below, Petitioner




                     Appeal from the Circuit Court of Mercer County

                         Honorable Omar J. Aboulhosn, Judge

                              Criminal Action No. 15-F-37


                                       AFFIRMED



                              Submitted: February 8, 2017

                                 Filed: March 7, 2017



John Earl (Jay) Williams Jr., Esq.                Patrick Morrisey, Esq.
Raeann Osborne, Esq.                              Attorney General
Princeton, West Virginia                          David A. Stackpole, Esq.
Counsel for Petitioner                            Assistant Attorney General
                                                  Charleston, West Virginia
                                                  Counsel for Respondent


CHIEF JUSTICE LOUGHRY delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT


              1. “To the extent that any of our prior cases could be read to allow a defendant

to invoke his Miranda rights outside the context of custodial interrogation, the decisions are

no longer of precedential value.” Syl. Pt. 3, State v. Bradshaw, 193 W.Va. 519, 457 S.E.2d
456 (1995).



              2. “A police officer may continue to question a suspect in a noncustodial

setting, even though the suspect has made a request for counsel during the interrogation, so

long as the officer’s continued questioning does not render statements made by the suspect

involuntary.” Syl. Pt. 3, State v. Middleton, 220 W.Va. 89, 640 S.E.2d 152 (2006), overruled

on other grounds by State v. Eilola, 226 W.Va. 698, 704 S.E.2d 698 (2010).



              3.     “A trial court’s determination of whether a custodial interrogation

environment exists for purposes of giving Miranda warnings to a suspect is based upon

whether a reasonable person in the suspect’s position would have considered his or her

freedom of action curtailed to a degree associated with a formal arrest.” Syl. Pt. 1, State v.

Middleton, 220 W.Va. 89, 640 S.E.2d 152 (2006), overruled on other grounds by State v.

Eilola, 226 W.Va. 698, 704 S.E.2d 698 (2010).




                                              i
              4.      “The factors to be considered by the trial court in making a

determination of whether a custodial interrogation environment exists, while not

all-inclusive, include: the location and length of questioning; the nature of the questioning

as it relates to the suspected offense; the number of police officers present; the use or absence

of force or physical restraint by the police officers; the suspect’s verbal and nonverbal

responses to the police officers; and the length of time between the questioning and formal

arrest.” Syl. Pt. 2, State v. Middleton, 220 W.Va. 89, 640 S.E.2d 152 (2006), overruled on

other grounds by State v. Eilola, 226 W.Va. 698, 704 S.E.2d 698 (2010).



              5. “Where police have given Miranda warnings outside the context of

custodial interrogation, these warnings must be repeated once custodial interrogation begins.

Absent an effective waiver of these rights, interrogation must cease.” Syl. Pt. 4, State v.

Bradshaw, 193 W.Va. 519, 457 S.E.2d 456 (1995).



              6. “Failure to observe a constitutional right constitutes reversible error unless

it can be shown that the error was harmless beyond a reasonable doubt.” Syl. Pt. 5, State v.

Blair, 158 W.Va. 647, 214 S.E.2d 330 (1975).



              7. “Under the inevitable discovery rule, unlawfully obtained evidence is not

subject to the exclusionary rule if it is shown that the evidence would have been discovered


                                               ii
pursuant to a properly executed search warrant.” Syl. Pt. 3, State v. Flippo, 212 W.Va. 560,

575 S.E.2d 170 (2002).



              8. “When the State had or should have had evidence requested by a criminal

defendant but the evidence no longer exists when the defendant seeks its production, a trial

court must determine (1) whether the requested material, if in the possession of the State at

the time of the defendant’s request for it, would have been subject to disclosure under either

West Virginia Rule of Criminal Procedure 16 or case law; (2) whether the State had a duty

to preserve the material; and (3) if the State did have a duty to preserve the material, whether

the duty was breached and what consequences should flow from the breach. In determining

what consequences should flow from the State’s breach of its duty to preserve evidence, a

trial court should consider (1) the degree of negligence or bad faith involved; (2) the

importance of the missing evidence considering the probative value and reliability of

secondary or substitute evidence that remains available; and (3) the sufficiency of the other

evidence produced at the trial to sustain the conviction.” Syl. Pt. 2, State v. Osakalumi, 194

W.Va. 758, 461 S.E.2d 504 (1995).



              9. “‘Instructions must be based upon the evidence and an instruction which is

not supported by evidence should not be given.’ Syl. pt. 4, State v. Collins, 154 W.Va. 771,

180 S.E.2d 54 (1971).” Syl. Pt. 14, State v. Davis, 232 W.Va. 398, 752 S.E.2d 429 (2013).


                                              iii
               10.   “‘The granting of a continuance is a matter within the sound discretion

of the trial court, though subject to review, and the refusal thereof is not ground[s] for

reversal unless it is made to appear that the court abused its discretion, and that its refusal has

worked injury and prejudice to the rights of the party in whose behalf the motion was made.’

Syllabus point 1, State v. Jones, 84 W.Va. 85, 99 S.E. 271 (1919).” Syl. Pt. 1, State v. Dunn,

237 W.Va. 155, 786 S.E.2d 174 (2016).



               11. “‘Events, declarations and circumstances which are near in time, causally

connected with, and illustrative of transactions being investigated are generally considered

res gestae and admissible at trial.’ Syllabus point 3, State v. Ferguson, 165 W.Va. 529, 270
S.E.2d 166 (1980), overruled on other grounds by State v. Kopa, 173 W.Va. 43, 311 S.E.2d
412 (1983).” Syl. Pt. 7, State v. McKinley, 234 W.Va. 143, 764 S.E.2d 303 (2014).



               12. “Although it virtually is impossible to outline all factors that should be

considered by the trial court, the court should consider when a motion for bifurcation is

made: (a) whether limiting instructions to the jury would be effective; (b) whether a party

desires to introduce evidence solely for sentencing purposes but not on the merits; (c)

whether evidence would be admissible on sentencing but would not be admissible on the

merits or vice versa; (d) whether either party can demonstrate unfair prejudice or

disadvantage by bifurcation; (e) whether a unitary trial would cause the parties to forego


                                                iv
introducing relevant evidence for sentencing purposes; and (f) whether bifurcation


unreasonably would lengthen the trial.” Syl. Pt. 6, State v. LaRock, 196 W.Va. 294, 470
S.E.2d 613 (1996).





                                           v

LOUGHRY, Chief Justice:

              The petitioner, Johnnie Ray Farley, appeals the October 13, 2015,1 order of the

Circuit Court of Mercer County denying his motion for a new trial subsequent to his jury

conviction for murder in the first degree. The jury did not recommend mercy. The petitioner

alleges the circuit court committed reversible error by denying his motion to suppress his

October 3, 2014, confession; by denying his motions pertaining to forensic samples collected

by the medical examiner; by admitting evidence that he contends should have been excluded

by West Virginia Rule of Evidence 404(b); and by denying his motion to bifurcate the trial

into guilt and mercy phases. After a thorough review of the record on appeal, the parties’

arguments, and the relevant law, we find no reversible error and affirm.



                        I. Factual and Procedural Background

              The petitioner confessed that on September 25, 2014, he drove his wife,

Lynette Farley, to uninhabited, rural property he owns in Mercer County (referred to as his

“farm”). In his vehicle, the petitioner brought a shovel, a mattock, and a concealed shotgun.

Shortly after their arrival, the petitioner retrieved the shotgun and shot Mrs. Farley in the

chest. After watching his wife die, the petitioner removed all of her clothing, dragged her

body down a hillside, dug a shallow grave using his shovel and mattock, and then buried her.



       1
       The written order was signed on October 9, 2015, and was filed with the circuit clerk
on October 13, 2015.

                                             1

               The petitioner shoveled dirt containing the victim’s blood into the woods, and

threw the empty shell casing into some bushes. When he was finished cleaning up the crime

scene, he left the farm and returned to his home in Raleigh County. The petitioner put the

shovel and mattock in a storage area at his house, and he hid the shotgun inside a neighbor’s

burned-out building. He disposed of his wife’s purse and bloody clothes by placing them in

the trash. In an effort to divert attention away from himself, the petitioner used his wife’s

cellular telephone to send text messages purporting to be from Mrs. Farley to himself and to

Mrs. Farley’s daughter. Later, the petitioner threw her cellular telephone into a lake.



              On September 29, 2014, the petitioner went to the Beckley Detachment of the

West Virginia State Police (sometimes referred to herein as the “police station”) to report that

his wife was a missing person. At the request of the troopers who were investigating his

missing person report, the petitioner returned to the detachment on September 30 and

October 2, 2014, to give audio-recorded statements. The petitioner denied any knowledge

of his wife’s whereabouts and denied harming her. He admitted that his wife had left him

several times since January and, during one of those times, she had moved in with another

man, Alexander Penn, for thirty days. He told police that he was worried because his wife

had not contacted him during her current absence. The petitioner said the last time he saw

his wife was on September 25th, when he drove her to the drive-through window of a




                                               2

McDonald’s restaurant in Beckley and then took her back to their home. The petitioner

claimed that after leaving his wife at home, he drove to his farm alone.



              The troopers’ subsequent investigation into the missing person report revealed

some inconsistencies between the petitioner’s story and the evidence. The petitioner said that

he and his wife left McDonald’s and returned home, but the restaurant’s video surveillance

footage showed the petitioner’s truck heading away from their home and toward the farm.

Police also obtained records from the victim’s cellular telephone company showing that her

telephone had “pinged” a tower in the area of the farm on September 25th. Finally, credit

card information and other video surveillance footage showed that the petitioner used the

victim’s credit card to purchase gasoline on his way home from the farm on September 25th.



              During the proceedings below, Trooper S.G. Milam and Sergeant Robert

Richards testified that on October 3, 2014, they went to the petitioner’s home to inquire

whether he would provide a third statement to follow-up on his missing person report. The

petitioner agreed and accepted the offer of a ride to the police station in order to save money

on gasoline. The petitioner was not arrested or handcuffed. At the beginning of this audio-

recorded interview, which began at 11:54 a.m., Trooper Milam and Sergeant Richards

reviewed an “Interview & Miranda Rights Form” with the petitioner. They advised the

petitioner that he was free to leave at any time and was not under arrest:


                                              3

              Tpr Milam: Alrighty. This one [referencing a provision in the

              the waiver form] doesn’t apply to you. You are not under arrest

              of a crime. So we’re going to mark it out. You are being

              questioned in regard of Miss Lynnette Farley, your wife.

              Petitioner: Yeah.

              Sgt Richards: The disappearance of Lynnette Farley.

              Tpr Milam: Okay. If you understand that and you agree with

              it, I’d ask that you initial right there. This line that I put through

              “you’re not under arrest,” I’m going to put my initials beside it

              because that’s my line through there.

              Petitioner: Okay.

              Tpr Milam: But here, you are not under arrest and are free to

              leave at any time. Do you understand that?

              Petitioner: Yeah.

              Tpr Milam: If you do I’d ask that you initial. . . .


The petitioner initialed the portion of the form indicating that he was not under arrest. Next,

Trooper Milam went over the portion of the waiver form advising the petitioner of his

Miranda rights:

              Tpr Milam: You have the right to talk to a lawyer for advice

              before we speak or before we ask you any questions and to have

              him or her with you during questioning; do you understand that?

              Petitioner: Yeah. But I can’t afford one. If I could I’d already

              had one.

              Sgt Richards: Today is Friday, ain’t it?

              Tpr Milam: If you are–if you are under arrest and cannot

              afford a lawyer the court will appoint one for you before

              questioning at your request; do you understand that?

              Petitioner: Yeah can I get one just to be safe? You all [are]

              questioning me to death. You all don’t believe how bad–

              Sgt Richards: You gave us some information today. You

              know, I mean–

              Petitioner: It just happened to dawn on me, man.

              Sgt Richards: Well that’s good information; there ain’t no

              doubt about it.

              Tpr Milam: If you decide to answer questions now without a

              lawyer present you will have–you will still have the right to stop


                                                4

               answering questions at any time. You also have the right to stop
               answering at anytime until you’ve talked to a lawyer; do you
               understand that?
               Petitioner: Yeah.
               Tpr Milam: Alright. Initial if you understand. This here is the
               waiver of your rights. I’m going to read it to you. If you agree
               with this statement and you understand this statement I’m going
               to ask that you sign below; okay?
               Petitioner: Okay.
               Tpr Milam: I’ve had this statement of my rights read to me and
               I understand them. I do not want a lawyer at this time. I
               understand and know what I am doing. No promises or threats
               have been made to me and no pressure or coercion of any kind
               has been used against me in connection with this interview. I
               agree to be interviewed, answer questions, and make a
               statement; do you understand?
               Petitioner: Yeah.
               Tpr Milam: Do you agree with this statement?
               Petitioner: Yeah. Where do you want me to sign at?
               Tpr Milam: I ask that you sign here.

The petitioner signed the waiver and the officers began taking his third statement.



               For several minutes during this interview, the petitioner once again denied any

knowledge of, or involvement in, his wife’s disappearance. However, after the troopers

pointed to inconsistencies in his story, the petitioner admitted that he killed his wife and had

“meant to” do it. In a detailed confession, he revealed how he intentionally shot his wife and

buried her body at the farm. He also told the officers where to find his shotgun and digging

tools, and he repeatedly offered to take the troopers to the location where the body was

buried. The petitioner indicated that he killed Mrs. Farley because of her relationship with

another man.     After the confession, the officers again confirmed that the petitioner

                                               5

understood his Miranda rights; the petitioner explained he was confessing in order to relieve

his conscience:

              Sgt Richards: We appreciate what you’re willing to do for us

              and it won’t go unnoticed. But your Miranda Rights were read

              to you.

              Petitioner: Oh. I know that.

              Sgt Richards: Right? Correct?

              Petitioner: Correct.

              Sgt Richards: You understand, you didn’t have to tell us

              anything, right?

              Petitioner: I understand. I needed to get it off my conscience.

              Sgt Richards: Right. And you understand your rights. You

              didn’t want a lawyer at this time, and you’re still willing to

              cooperate with us and, and show us where the body of Lynnette

              Farley is–

              Petitioner: Yeah.


The petitioner indicated that a four-wheel drive vehicle would be necessary to travel to the

location where the body was buried. At 1:09 p.m. the interview was halted while a four-

wheel drive police vehicle was obtained, search warrants were secured for the petitioner’s

farm and residence, and the petitioner was given a meal. Sergeant Richards and another

trooper then took the petitioner to the farm to locate the body. The audio recording of the

petitioner’s interview was resumed at 2:01 p.m. from inside the police vehicle during the

drive to the farm.



              On the way to the crime scene, Sergeant Richards once again reminded the

petitioner that he had waived his Miranda rights. The petitioner concurred, stating “I knew

I was going to have to [confess] sooner or later. . . . You all done figured it out.” During the

                                               6

drive, the petitioner admitted he had thought about “doing her in” for a while. Upon arriving

at the farm, the petitioner executed a written consent to search his properties. He then

showed the officers where he shot Mrs. Farley and where he buried her body. After

confirming that there was a grave, the troopers placed the petitioner under arrest.



                On February 15, 2015, the Mercer County Grand Jury indicted the petitioner

for first degree murder.2 Prior to his trial, the petitioner filed several motions in limine,

including a motion to suppress his October 3, 2014, confession and all evidence that law

enforcement obtained as a result of the confession. He argued that the October 3rd interview

occurred in a custodial environment and he expressly asked for a court-appointed lawyer,3

but the troopers ignored his request and proceeded to question him in violation of his

Miranda rights. He also asserted that the troopers should have given the formal Miranda

warnings a second time before the drive to the farm. The circuit court held a suppression

hearing, heard testimony from several state troopers, and reviewed both the transcript and the

audio recording of the October 3rd interview. After considering the evidence, the court found

that the petitioner was not in custody and therefore had no right to appointed counsel when


       2
           W.Va. Code § 61-2-1 (2014).
       3
         The petitioner points to the portion of his statement where Trooper Milam advised
that if he was placed under arrest and could not afford a lawyer, the court would appoint a
lawyer for him. As set forth in section I of this opinion, the petitioner responded, “[y]eah can
I get one just to be safe? You all [are] questioning me to death. You all don’t believe how
bad–[.]”

                                               7

he gave his statement on October 3rd. The court also ruled that the petitioner never made an

unequivocal request for counsel.4 After finding that the confession was voluntarily given,

the circuit court denied the motion to suppress.



              During the trial that took place on August 25 and 26, 2015, the jury heard

testimony about the police investigation and listened to the audio recording of the petitioner’s

October 3rd confession. The medical examiner who performed an autopsy on Mrs. Farley

testified she died from a gunshot wound to her chest. In addition, the State presented

evidence of threatening words and behavior the petitioner had directed toward his wife in the

months preceding the homicide. Mrs. Farley was employed at a Go-Mart convenience store.

The store manager, Brenda Jeffrey, explained how the petitioner would sit at the store

continuously for an entire eight-hour shift, watching his wife, text messaging her when she

was only a few feet away, and always trying to be around her. One day the petitioner took

Ms. Jeffrey aside to ask whether his wife was seeing another man. Ms. Jeffrey testified:

              I told him, I said, “You know, I don’t know. She’s my
              employee. That’s none of my concern.” He told me that if he
              ever caught her with another man up there, he would shoot me,
              him, her, whoever got in his way, that she was not going to be
              talking to somebody else while they were together.


       4
        The State argued that the petitioner was chuckling and only joking when he purported
to ask for a lawyer. After listening to the audio recording, the court determined that the
atmosphere was “relaxed and nearly jocular” and the petitioner did laugh when saying he was
being questioned “to death.” The petitioner, however, denies that his request was a joke. He
contends it is impossible to ascertain from the audio recording which man was laughing.

                                               8

Ms. Jeffrey also told the jury how one weekend the petitioner used his truck to ram his wife’s

car in the store parking lot. The petitioner’s actions caused Ms. Jeffrey to ban him from the

Go-Mart store.



              The petitioner, during his recorded statement on September 30th, told the

troopers about ramming his truck into his wife’s car. The petitioner also admitted that the

previous June, he had slashed the tires on his wife’s car to keep her from leaving. Finally,

when called by the defense to testify, the victim’s alleged paramour, Alexander Penn,

reported that the petitioner once telephoned and threatened to kill Mr. Penn, Mrs. Farley, and

then himself. Mr. Penn said that when Mrs. Farley was at his house, the petitioner would

constantly drive by the residence.



              The petitioner chose not to testify at trial but, through counsel, he focused his

arguments on obtaining a recommendation of mercy. Counsel pointed to the petitioner’s

eventual cooperation with police on October 3rd, and he presented testimony from family

members regarding the petitioner’s character and relationship with Mrs. Farley. Counsel

argued that Mrs. Farley and Mr. Penn had cruelly flaunted their extramarital relationship in

front of the petitioner, “pushing his buttons” until he “lost it.” Although the petitioner did

not assert a defense based upon mental infirmity, his lawyer presented testimony from a

treating psychiatrist that the petitioner had twice received in-patient care for anxiety and


                                              9

depression related to family problems, his wife’s infidelity, and the financial strain caused

by his wife’s spending habits.



              At the conclusion of the trial, the jury found the petitioner guilty of first degree

murder and did not recommend mercy. Thereafter, the petitioner filed a motion for a new

trial reasserting several of the issues the circuit court had addressed in limine. After holding

a hearing and considering the issues, the circuit court denied the motion for a new trial by

order entered on October 13, 2015. By order entered on October 14, 2015, the circuit court

sentenced the petitioner to life in prison without the possibility of parole. This appeal

followed.



                                  II. Standard of Review

              We apply the following standard when reviewing a circuit court’s decision to

deny a motion for a new trial:

                     In reviewing challenges to findings and rulings made by
              a circuit court, we apply a two-pronged deferential standard of
              review. We review the rulings of the circuit court concerning a
              new trial and its conclusion as to the existence of reversible
              error under an abuse of discretion standard, and we review the
              circuit court’s underlying factual findings under a clearly
              erroneous standard. Questions of law are subject to a de novo
              review.




                                               10

Syl. Pt. 3, State v. Vance, 207 W.Va. 640, 535 S.E.2d 484 (2000). Where a more

particularized standard of review applies to a specific assignment of error, it is set forth

below. With this in mind, we consider whether the petitioner is entitled to a new trial.



                                       III. Discussion

                            A. Motion to Suppress Confession

              The petitioner contends that the circuit court committed reversible error by

denying his motion in limine to suppress his October 3rd confession. When considering a

circuit court’s ruling on a motion to suppress, we utilize the following standard of review:

“On appeal, legal conclusions made with regard to suppression determinations are reviewed

de novo. Factual determinations upon which these legal conclusions are based are reviewed

under the clearly erroneous standard. In addition, factual findings based, at least in part, on

determinations of witness credibility are accorded great deference.” Syl. Pt. 3, State v.

Stuart, 192 W.Va. 428, 452 S.E.2d 886 (1994). Further elaborating on our review of a circuit

court’s factual findings, this Court explained that

                      [w]hen reviewing a ruling on a motion to suppress, an
              appellate court should construe all facts in the light most
              favorable to the State, as it was the prevailing party below.
              Because of the highly fact-specific nature of a motion to
              suppress, particular deference is given to the findings of the
              circuit court because it had the opportunity to observe the
              witnesses and to hear testimony on the issues. Therefore, the
              circuit court’s factual findings are reviewed for clear error.

Syl. Pt. 1, State v. Lacy, 196 W.Va. 104, 468 S.E.2d 719 (1996).

                                              11

              The petitioner argues that a reasonable person in his situation would have

believed himself to be in custody on October 3rd, thus his Fifth Amendment right to counsel

had attached. See Miranda v. Arizona, 384 U.S. 436 (1966). The petitioner contends that

he asked for appointed counsel and did not initiate any further communication with the

troopers, yet they ignored his request and continued with the interrogation. See e.g., Syl. Pt.

2, State v. Bowyer, 181 W.Va. 26, 380 S.E.2d 193 (1989) (“Once an accused asks for counsel

during custodial interrogation, he is not subject to further interrogation by the authorities

until counsel has been made available to him, unless the accused himself initiates further

communication, exchanges, or conversations with the police.”). The State responds that the

petitioner was not in custody or a custodial environment and therefore had no right to

appointed counsel during the October 3rd interview.



              It is well-settled that a person’s Miranda right to counsel attaches only when

the person is subject to custodial interrogation: “Two elements must be present before

Miranda warnings are required: first, the person must be in custody, and, second, he or she

must be interrogated.” State v. Honaker, 193 W.Va. 51, 60, 454 S.E.2d 96, 105 (1994)

(citing Miranda, 384 U.S. at 444). In Miranda, the United States Supreme Court defined

custodial interrogation as “questioning initiated by law enforcement officers after a person

has been taken into custody or otherwise deprived of his freedom of action in any significant

way.” 384 U.S. at 444. Further elaborating on the concept of custody, the Supreme Court


                                              12

explained that “[a]s used in our Miranda case law, ‘custody’ is a term of art that specifies

circumstances that are thought generally to present a serious danger of coercion” and where

a “reasonable person [would] have felt he or she was not at liberty to terminate the

interrogation and leave.” Howes v. Fields, 565 U.S. 499, 508-09 (2012) (citations omitted).



              In accordance with federal precedent, this Court has emphasized that “the

Miranda right to counsel has no applicability outside the context of custodial interrogation.

Therefore, until the defendant [is] taken into custody, any effort on his part to invoke his

Miranda rights [is], legally speaking, an empty gesture.” State v. Bradshaw, 193 W.Va. 519,

530, 457 S.E.2d 456, 467 (1995) (footnote omitted). “The ‘inherent compulsion’ that is

brought about by the combination of custody and interrogation is crucial for the attachment

of Miranda rights.” Id. “The special safeguards outlined in Miranda are . . . only [required]

where a suspect in custody is subjected to interrogation.” Syl. Pt. 8, in part, State v. Guthrie,

205 W.Va. 326, 518 S.E.2d 83 (1999). “A suspect who is not in custody does not have

Miranda rights.” State v. McKenzie, 197 W.Va. 429, 438, 475 S.E.2d 521, 530 (1996).5


       5
         E.g., State v. Marcum, 234 W.Va. 415, 419-20, 765 S.E.2d 304, 308-09 (2014)
(recognizing that because defendant was not in custody, the “safeguards outlined in Miranda
. . . were not required”); State v. Williams, 226 W.Va. 626, 629, 704 S.E.2d 418, 421 (2010)
(“The Fifth Amendment right to counsel is triggered when a defendant is taken into custody
by law enforcement officials who desire to interrogate him.”) (internal quotation marks and
citation omitted); State v. Potter, 197 W.Va. 734, 744, 478 S.E.2d 742, 752 (1996) (quoting
Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam), to conclude that “Miranda
rights must be given and honored ‘only where there has been such a restriction on a person’s
freedom as to render him “in custody.”’”).

                                               13

              Any precedent suggesting that a person can invoke his or her Miranda rights

outside of the context of custodial interrogation has been expressly disavowed: “To the

extent that any of our prior cases could be read to allow a defendant to invoke his Miranda

rights outside the context of custodial interrogation, the decisions are no longer of

precedential value.” Bradshaw, 193 W.Va. at 523, 457 S.E.2d at 460, syl. pt. 3. “[T]he

‘window of opportunity’ for the assertion of Miranda rights comes into existence only when

that right is available.” Id. at 530, 457 S.E.2d at 467. Importantly, “[a] police officer may

continue to question a suspect in a noncustodial setting, even though the suspect has made

a request for counsel during the interrogation, so long as the officer’s continued questioning

does not render statements made by the suspect involuntary.” Syl. Pt. 3, State v. Middleton,

220 W.Va. 89, 640 S.E.2d 152 (2006), overruled on other grounds by State v. Eilola, 226

W.Va. 698, 704 S.E.2d 698 (2010). As the Supreme Court of Illinois succinctly stated on

this issue, “[o]ne cannot invoke a right that does not yet exist.” People v. Villalobos, 737
N.E.2d 639, 645 (Ill. 2000).



              Accordingly, even assuming, arguendo, that the petitioner made an

unequivocal request for a lawyer at the beginning of the October 3rd interview, that request

would be effective only if he was subject to custodial interrogation. The parties do not

dispute that the troopers interrogated the petitioner during the October 3rd interview. Thus,

the focus of our analysis is directed at whether that interrogation was custodial.


                                             14

               The “determination of whether a custodial interrogation environment exists for

purposes of giving Miranda warnings to a suspect is based upon whether a reasonable person

in the suspect’s position would have considered his or her freedom of action curtailed to a

degree associated with a formal arrest.” Middleton, 220 W.Va. at 93, 640 S.E.2d at 156, syl.

pt. 1, in part. It is an objective analysis that “does not depend on the subjective view of either

the person interrogated or the officers who conduct the interrogation.” Honaker, 193 W.Va.

at 60-61, 454 S.E.2d at 105-06, relying upon Stansbury v. California, 511 U.S. 318 (1994)

(per curiam) (applying objective circumstances test to determine if person is in custody for

Miranda); accord Howes, 565 U.S. at 509 (reaffirming objective test).



               We have listed factors to be considered when making the crucial custody

determination:

                       The factors to be considered by the trial court in making
               a determination of whether a custodial interrogation
               environment exists, while not all-inclusive, include: the location
               and length of questioning; the nature of the questioning as it
               relates to the suspected offense; the number of police officers
               present; the use or absence of force or physical restraint by the
               police officers; the suspect’s verbal and nonverbal responses to
               the police officers; and the length of time between the
               questioning and formal arrest.

Middleton, 220 W.Va. at 89, 640 S.E.2d at 156, syl. pt. 2. Other relevant factors may

“include the nature of the interrogator, the nature of the questioning–accusatory or

investigatory, [and] the focus of the investigation at the time of question[ing.]” Damron v.

Haines, 223 W.Va. 135, 141, 672 S.E.2d 271, 277 (2008) (citation and internal quotation


                                               15

marks omitted). Our case law in this regard comports with the more recent Supreme Court

opinion in Howes:

                 [I]n order to determine how a suspect would have “gauge[d]”
                 his “freedom of movement,” courts must examine “all of the
                 circumstances surrounding the interrogation.” Stansbury, supra,
                 at 322, 325, 114 S. Ct. 1526 (internal quotation marks omitted).
                 Relevant factors include the location of the questioning, . . . its
                 duration, . . . statements made during the interview, . . . the
                 presence or absence of physical restraints during the
                 questioning, . . . and the release of the interviewee at the end of
                 the questioning[.]

Howes, 565 U.S. at 509 (internal citations omitted).



                 After considering these factors and the evidence set forth in the record, we are

convinced that the objective circumstances surrounding the petitioner’s October 3rd statement

at the police station prove he was not in custody or in a custodial environment when he

confessed to murdering his wife. The focus of the investigation was on finding Mrs. Farley.

The petitioner filed the missing person report, and all of the evidence indicates that he

consented to another interview for the purpose of the police investigation concerning that

report. He willingly accompanied the troopers to the police station, was not handcuffed, was

told he was not under arrest, and was advised of his freedom to leave at any time.6 The

interview on October 3rd was cordial and no force or restraint was used. When he eventually

confessed, the petitioner acknowledged that he did so in order to ease his conscience; it was



       6
           The petitioner had been permitted to leave after the two prior interviews at the police
station.

                                                 16

not in response to pressure from the police.7 Moreover, the portion of the October 3rd

interview that took place at the police station, and which included both the written Miranda

waiver and the detailed confession, lasted only seventy-five minutes.



              At the beginning of the October 3rd interview, Trooper Milam made clear that

the petitioner would only be entitled to appointed counsel if he was placed under arrest.8 The

petitioner initialed the portion of the Miranda form indicating he was not under arrest, and

he signed the form acknowledging he had been advised of these rights. With this knowledge

in mind, he proceeded to confess. He was reminded of his Miranda rights two more times

during the course of the October 3rd interview: after the confession and, in a more

generalized way, during the drive to the farm.



              As support for his contention that he was in custody, the petitioner asserts that

a reasonable person would be “anxious and suspicious if asked to come to the police station

to give a recorded statement about the whereabouts of their [sic] spouse.” We are not

persuaded by this argument given that the police were following-up on a missing person



       7
       In his brief to this Court, the petitioner admits that he has never challenged the
voluntariness of his statements. Rather, he challenges the State’s failure to provide him an
appointed lawyer during the statement where he confessed.
       8
       As set forth in section I of this opinion, Trooper Milam advised, “If you are–if you
are under arrest and cannot afford a lawyer the court will appoint one for you before
questioning at your request; do you understand that?”


                                             17

report the petitioner had filed. Moreover, Miranda warnings are not required “simply

because the questioning takes place in the station house, or because the questioned person

is one whom the police suspect.” Orgeon v. Mathiason, 429 U.S. 492, 495 (1977) (per

curiam).



              The petitioner also claims that the presence of two officers in the interview

room, with another officer occasionally entering the room, would make an ordinary person

feel like he was under arrest. This contention is specious given that multiple officers were

present during the petitioner’s first two recorded statements, and the petitioner does not claim

to have been in custody during those interviews. While the petitioner points to the fact that

the troopers drove him to the detachment on October 3rd, there is no evidence to contradict

the troopers’ testimony that the petitioner willingly accepted their offer of a ride.



              After carefully considering the entire record, we agree with the circuit court’s

conclusion that the petitioner was not subject to custodial interrogation when he provided the

inculpatory information in the detachment interview room on October 3rd. As such, his

Miranda rights had not attached and the troopers were not required to halt the interview

when he obliquely referenced his need for a lawyer.9 An officer “may continue to question




       9
        Because the petitioner was not in custody, we need not address the circuit court’s
alternate grounds for denying the motion to suppress (i.e., the court’s finding that the
petitioner was only joking and never made an unequivocal request for counsel).

                                              18

a suspect in a noncustodial setting, even though the suspect has made a request for counsel

during the interrogation[.]” Middleton, 220 W.Va. at 93, 640 S.E.2d at 156, syl. pt. 3, in part.



              Next, the petitioner contends that a “fourth statement” was begun when the

troopers drove him to his farm. He argues that having already confessed to murder, a

reasonable person in his position during the “fourth statement” would have considered his

freedom of action curtailed to a degree associated with formal arrest. See Middleton, 220

W.Va. at 93, 640 S.E.2d at 156, syl. pt. 1. As such, the petitioner argues the police were

required to re-administer his Miranda rights before the drive to the farm: “Where police

have given Miranda warnings outside the context of custodial interrogation, these warnings

must be repeated once custodial interrogation begins. Absent an effective waiver of these

rights, interrogation must cease.” Bradshaw, 193 W.Va. at 523, 457 S.E.2d at 460, syl. pt.

4.



              The State responds that there was no “fourth statement,” rather, the drive to the

farm was merely a continuation of the “third statement” that began in the detachment

interview room. During the interview at the detachment, the petitioner told the troopers

where the body was buried and offered to take them to the exact location. As the State notes,

the interview was halted for only fifty-two minutes for the purpose of obtaining a four-wheel

drive vehicle, requesting search warrants, and providing the petitioner with a meal.




                                              19

              For multiple reasons, we find no reversible error in the circuit court’s refusal

to suppress the petitioner’s statements made during the drive to, and while at, the farm. First,

we agree with the State’s characterization of the trip to the farm as being a mere

continuation of the statement that commenced in the interview room at the police station.

At the station, the petitioner offered three times to take the troopers to the body, and he

further indicated the need for a four-wheel drive vehicle. The troopers halted the interview

for a only short period of time while they made the necessary arrangements to travel to the

site.



              Second, although the petitioner relies upon syllabus point four of Bradshaw,

a review of the audio recordings reflects that the petitioner was reminded of his Miranda

rights an additional two times after he signed the written waiver: after he confessed but

before they departed the police station, and once again at the start of the drive to the farm.

Not only were his rights made clear, but he affirmatively acknowledged his understanding

and his willingness to continue speaking. He made an effective waiver in satisfaction of

Bradshaw. See 193 W.Va. at 523, 457 S.E.2d at 460, syl. pt. 4.



              Finally, even assuming, arguendo, that the petitioner’s statements during the

drive to the farm and at the farm were viewed as the product of an un-Mirandized custodial

interrogation, the admission of this evidence, and of the physical evidence recovered from

the farm, would be harmless error beyond a reasonable doubt. See Syl. Pt. 5, State v. Blair,


                                              20

158 W.Va. 647, 214 S.E.2d 330 (1975) (“Failure to observe a constitutional right constitutes

reversible error unless it can be shown that the error was harmless beyond a reasonable

doubt.”). Everything the petitioner said during the drive had already been revealed, in detail,

during the confession he gave at the police station–including when, how, and why he killed

his wife; that he had “meant to” kill her; that he buried her body on his farm; and that he

brought the shotgun and digging tools with him when he drove his wife to the farm.



              Furthermore, the victim’s body would have been recovered even if the

petitioner had not personally traveled to the farm with the officers. “Under the inevitable

discovery rule, unlawfully obtained evidence is not subject to the exclusionary rule if it is

shown that the evidence would have been discovered pursuant to a properly executed search

warrant.” Syl. Pt. 3, State v. Flippo, 212 W.Va. 560, 575 S.E.2d 170 (2002). To prevail

under the inevitable discovery exception to the exclusionary rule, the State must prove by a

preponderance

              (1) that there was a reasonable probability that the evidence
              would have been discovered by lawful means in the absence of
              police misconduct; (2) that the leads making the discovery
              inevitable were possessed by the police at the time of the
              misconduct; and (3) that the police were actively pursuing a
              lawful alternative line of investigation to seize the evidence
              prior to the time of the misconduct.

Id. at 563-64, 575 S.E.2d at 173-74, syl. pt. 4, in part.




                                              21

              The recovery of the victim’s body was inevitable. During the interview at the

police station, the petitioner told the officers he had killed his wife and buried her body on

his farm in Mercer County. This was admissible evidence that the troopers would have

pursued even without the petitioner’s assistance in locating the body at the farm. Corporal

P.H. Shrewsbury, the team leader for the State Police Crime Scene Recovery Unit that

processed this crime scene, gave un-refuted testimony that if the petitioner had not taken the

troopers to the shallow grave, they would have used a cadaver dog or blood hound to seek

out the victim’s decomposing body. Thus, while the petitioner’s assistance at the farm

allowed the troopers to more quickly recover the body, this recovery was inevitable.

Accordingly, for all of the reasons set forth above, we affirm the circuit court’s denial of the

motion to suppress the petitioner’s October 3rd statement.



                       B. Samples Collected by Medical Examiner

              Although he combined them into one assignment of error, the petitioner raises

two separate issues from the circuit court’s denial of his motions in limine concerning

forensic samples collected by the West Virginia Office of the Chief Medical Examiner

(hereinafter “Medical Examiner’s Office”). First, the petitioner alleges the trial court erred

by refusing his written motion to dismiss the indictment or, in the alternative, issue an

instruction to the jury regarding the State’s loss of fingernail scrapings from the victim’s




                                              22

right hand.10 Second, he argues the circuit court erred by denying his oral motion to continue

the trial to allow him to arrange for testing of the remaining forensic samples in the State’s

possession. We will address these contentions separately.



                        1. Motion to Dismiss or, in the alternative,
                              Motion for Jury Instruction

              The record indicates that as part of the routine procedures performed before

every autopsy, employees of the Medical Examiner’s Office collected samples from the

victim’s body including blood, pulled head and pubic hair, and fingernail and toenail

scrapings. A gunshot residue kit and sexual assault kit were also administered. The troopers

did not request the collection of these samples, and the samples were not tested. After the

autopsy was completed, these materials were sent to the investigating troopers for storage.

In a report accompanying the materials, the Medical Examiner’s Office advised that it was

sending eleven items including a container with nail scrapings from the victim’s right hand.

However, during a hearing, the trooper responsible for receiving the evidence testified he

only received ten containers, none of which were labeled as holding the right hand nail

scrapings. The trooper did receive separate containers labeled as the nail scrapings from the

victim’s left hand, left foot, and right foot, as well as the other collected materials.11


       10
         Although the petitioner’s brief refers to these as nail “clippings,” we will use the
term nail “scrapings” as reflected in the documentation from the Medical Examiner’s Office
contained in the appendix record.
       11
        It is unknown whether the right fingernail scrapings were lost or merely comingled
with other nail scrapings. If they were lost, it is unclear whether the loss occurred when the

                                               23

              In his motion to dismiss, the petitioner argued the right hand nail scrapings

could contain DNA that, if tested, would exonerate him. Essentially, he suggested there

might be DNA from a different killer under the victim’s fingernails. If the court refused his

motion to dismiss, the petitioner asked the court to instruct the jury that it could infer the

missing evidence would have been adverse to the State’s case.



              The circuit court held a pre-trial evidentiary hearing in accordance with State

v. Osakalumi, 194 W.Va. 758, 461 S.E.2d 504 (1995). In Osakalumi, this Court explained

what a trial court must consider when determining what consequences should flow from the

State’s loss of evidence:

                     When the State had or should have had evidence
              requested by a criminal defendant but the evidence no longer
              exists when the defendant seeks its production, a trial court must
              determine (1) whether the requested material, if in the
              possession of the State at the time of the defendant’s request for
              it, would have been subject to disclosure under either West
              Virginia Rule of Criminal Procedure 16 or case law; (2) whether
              the State had a duty to preserve the material; and (3) if the State
              did have a duty to preserve the material, whether the duty was
              breached and what consequences should flow from the breach.
              In determining what consequences should flow from the State’s
              breach of its duty to preserve evidence, a trial court should
              consider (1) the degree of negligence or bad faith involved; (2)
              the importance of the missing evidence considering the
              probative value and reliability of secondary or substitute
              evidence that remains available; and (3) the sufficiency of the
              other evidence produced at the trial to sustain the conviction.




items where in the custody of the Medical Examiner’s Office or the State Police.

                                              24

Id. at 759, 461 S.E.2d at 505, syl. pt. 2. After hearing the evidence and argument, the circuit

court concluded the State had a duty to preserve the right fingernail scrapings, and that these

scrapings would have been subject to disclosure upon the petitioner’s request. Nonetheless,

the court determined that no consequences should flow from the State’s handling of these

samples because they were completely irrelevant to the case. There was no evidence

presented or proffered that the victim was involved in a physical altercation with the

petitioner or anyone else, and the petitioner had already confessed to shooting her. After

characterizing the petitioner’s Osakalumi argument as speculative and a “red herring,” the

court denied the motion.



              We quickly dispose of the petitioner’s assertion that this ruling constitutes

reversible error. It is abundantly clear that even if the State had a duty to preserve these nail

scrapings, and even if that duty was breached, the State’s conduct had absolutely no impact

on the trial’s outcome. Osakalumi requires an evaluation of “the importance of the missing

evidence considering the probative value and reliability of secondary or substitute evidence

that remains available” as well as “the sufficiency of the other evidence produced at the trial

to sustain the conviction.” Id. These nail scrapings were collected as part of the Medical

Examiner Office’s routine procedures for every case, and there is no reason to suppose the

scrapings would have any evidentiary value or would lead to any exculpatory evidence. The

petitioner suggests that another person might have killed Mrs. Farley and this other person’s

DNA might have been under Mrs. Farley’s fingernails, but this claim is directly contradicted


                                               25

by the overwhelming evidence of the petitioner’s guilt. He confessed to killing his wife; he

led police to the victim’s body; the body was buried on remote property he owned; he visited

that property on the day his wife disappeared; he committed threatening acts against his wife

in the months leading up to the murder; he told police where to find the murder weapon; and

his wife’s infidelity provided his motive. There is also no evidence to suggest that Mrs.

Farley was involved in a physical altercation with the petitioner or anyone else. Finally, if

the petitioner truly wished to explore whether these samples contained exculpatory evidence,

he could have timely sought testing of the victim’s left hand nail scrapings.



              Not only did the circuit court correctly deny the motion to dismiss the

indictment, the court also properly concluded there were no grounds to instruct the jury

regarding the missing evidence. “‘Instructions must be based upon the evidence and an

instruction which is not supported by evidence should not be given.’ Syl. pt. 4, State v.

Collins, 154 W.Va. 771, 180 S.E.2d 54 (1971).” Syl. Pt. 14, State v. Davis, 232 W.Va. 398,

752 S.E.2d 429 (2013). There is simply no evidence to support the negative inference jury

instruction sought by the petitioner.



                               2. Motion to Continue Trial

              During the August 11, 2015, pretrial hearing, the petitioner’s counsel orally

moved for a continuance of the trial scheduled for August 25, 2015, so that he could have

forensic testing performed on the remaining samples collected by the Medical Examiner’s


                                             26

Office. Recalling its earlier findings about the purely speculative nature of the petitioner’s

DNA arguments, and because the petitioner knew about the other samples for three months

but did not timely request testing, the circuit court denied the motion to continue the trial.

The petitioner challenges this ruling on appeal.



              “A motion for continuance is addressed to the sound discretion of the trial

court, and its ruling will not be disturbed on appeal unless there is a showing that there has

been an abuse of discretion.” Syl. Pt. 2, State v. Bush, 163 W.Va. 168, 255 S.E.2d 539

(1979). “Whether there has been an abuse of discretion in denying a continuance must be

decided on a case-by-case basis in light of the factual circumstances presented, particularly

the reasons for the continuance that were presented to the trial court at the time the request

was denied.” Id. at 169, 255 S.E.2d at 540, syl. pt. 3. To conclude that a trial court abused

its discretion, this Court must find that the denial of a continuance caused prejudice to the

moving party:

                     “The granting of a continuance is a matter within the
              sound discretion of the trial court, though subject to review, and
              the refusal thereof is not ground[s] for reversal unless it is made
              to appear that the court abused its discretion, and that its refusal
              has worked injury and prejudice to the rights of the party in
              whose behalf the motion was made.” Syllabus point 1, State v.
              Jones, 84 W.Va. 85, 99 S.E. 271 (1919).

Syl. Pt. 1, State v. Dunn, 237 W.Va. 155, 786 S.E.2d 174 (2016).




                                              27

                 After reviewing the record and considering the parties’ arguments on this issue,

we agree with both of the circuit court’s reasons for denying this motion. The petitioner was

not prejudiced by the denial of his requested continuance because there is absolutely no

indication that forensic testing on the remaining samples would have provided any useful

information. As the circuit court found, the petitioner’s DNA argument is simply a “red

herring.” Moreover, if he desired this testing, he should have made a timely request. To

obviate the delay, the petitioner’s counsel asserts it would have been “inconceivable” to ask

for the testing prior to a ruling on the Miranda motion in limine. We disagree. If the

petitioner truly believed testing would be of some benefit, there was no reason to wait for the

ruling on the unrelated suppression issue. Accordingly, we find no abuse of discretion in the

circuit court’s denial of the motion to continue the trial.



                                     C. Rule 404(b) Motion

                 Before trial, the State filed a notice of intent to introduce evidence pursuant to

Rule 404(b) of the West Virginia Rules of Evidence12 or, in the alternative, as evidence


       12
            West Virginia Rule of Evidence 404(b) (2017) provides:

                 (b) Crimes, wrongs, or other acts.
                 (1) Prohibited uses. Evidence of a crime, wrong, or other act is
                 not admissible to prove a person’s character in order to show
                 that on a particular occasion the person acted in accordance with
                 the character.
                 (2) Permitted uses; notice required. This evidence may be
                 admissible for another purpose, such as proving motive,
                 opportunity, intent, preparation, plan, knowledge, identity,
                 absence of mistake, or lack of accident. Any party seeking the

                                                 28

intrinsic to this crime. This evidence included the petitioner’s conduct at Go-Mart, his threat

to kill his wife because of her extramarital affair, and the two incidents where he purposely

damaged her vehicle. The notice also addressed the petitioner’s admission to police that he

had been thinking about killing his wife for some time. The petitioner responded that this

was prior bad acts evidence offered to show he acted in conformity therewith; thus it should

be excluded pursuant to Rule 404(b)(1). In addition, he asserted that the evidence should be

excluded pursuant to West Virginia Rule of Evidence 403 because its introduction would be

substantially more prejudicial than probative.13



              After considering the parties’ briefs and holding a pretrial hearing, the circuit

court concluded that the evidence was intrinsic evidence, part of the res gestae of the crime.

Our cases have “consistently held that evidence which is ‘intrinsic’ to the indicted charge is

not governed by Rule 404(b).” State v. Harris, 230 W.Va. 717, 722, 742 S.E.2d 133, 138

(2013). The circuit court also determined the evidence was more probative than prejudicial

in satisfaction of the balancing test of Rule 403.


              admission of evidence pursuant to this subsection must:
              (A) provide reasonable notice of the general nature and the
              specific and precise purpose for which the evidence is being
              offered by the party at trial; and
              (B) do so before trial–or during trial if the court, for good cause,
              excuses lack of pretrial notice.
       13
         West Virginia Rule of Evidence 403 (2017) provides, “[t]he court may exclude
relevant evidence if its probative value is substantially outweighed by a danger of one or
more of the following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence.”

                                              29

              Before this Court, the petitioner reasserts the arguments he made below. The

State responds in support of the circuit court’s decision to admit the evidence. On appeal,

“[a] trial court’s evidentiary rulings, as well as its application of the Rules of Evidence, are

subject to review under an abuse of discretion standard.” Syl. Pt. 4, State v. Rodoussakis,

204 W.Va. 58, 511 S.E.2d 469 (1998). After carefully reviewing both the record and the

parties’ arguments, we find no abuse of discretion in the circuit court’s ruling. The

petitioner’s admission that he had been thinking about killing his wife, and his threats to do

so, evidence both premeditation and deliberation. Thus, this was direct evidence offered to

prove elements of the offense of first degree murder.



              Furthermore, the petitioner’s recent threatening behavior directed at his wife

fits squarely within the concept of res gestae evidence intrinsic to the crime. “‘Events,

declarations and circumstances which are near in time, causally connected with, and

illustrative of transactions being investigated are generally considered res gestae and

admissible at trial.’ Syllabus point 3, State v. Ferguson, 165 W.Va. 529, 270 S.E.2d 166

(1980), overruled on other grounds by State v. Kopa, 173 W.Va. 43, 311 S.E.2d 412 (1983).”

Syl. Pt. 7, State v. McKinley, 234 W.Va. 143, 764 S.E.2d 303 (2014). Hearing about the

incidents at Mrs. Farley’s workplace and the damage to her vehicle gave the jury necessary

information about the petitioner’s motivation to commit murder. See State v. LaRock, 196

W.Va. 294, 313, 470 S.E.2d 613, 632 (1996) (evidence of defendant’s prior attacks on child

“not only demonstrated the motive and setup of the crime [of later murdering the child] but


                                              30

also was necessary to place the child’s death in context and to complete the story of the

charged crime. We hold that historical evidence of uncharged prior acts which is inextricably

intertwined with the charged crime is admissible over a Rule 403 objection.”); State v.

Hutchinson, 215 W.Va. 313, 321, 599 S.E.2d 736, 744 (2004) (“We find that the evidence

which the appellant challenges on this appeal was merely presented as context evidence

illustrating why the appellant committed this murder. It portrayed to the jurors the complete

story of the inextricably linked events of the day and amounted to intrinsic evidence.”);

McKinley, 234 W.Va. at 156, 764 S.E.2d at 316 (although two prior “domestic violence

incidents . . . were not a ‘single criminal episode,’ we believe this evidence was necessary

to place Ms. Patton’s death in context with her relationship with Mr. McKinley, and to

complete the story of the violence Mr. McKinley inflicted on her.”). Accordingly, we find

no error in the admission of this evidence.



                               D. Motion to Bifurcate Trial

              The petitioner contends the circuit court committed reversible error by denying

his oral and written motions to bifurcate the trial into separate guilt and mercy phases.14

Despite prompting from the trial court, the petitioner’s counsel was unable to identify any

evidence he intended to offer during a mercy phase that would not also be offered in a guilt


       14
          When a trial is bifurcated, the issue in the mercy phase “is whether or not the
defendant, who already has been found guilty of murder in the first degree, should be
afforded mercy, i.e., afforded the opportunity to be considered for parole after serving no less
than fifteen years of his or her life sentence.” State v. Trail, 236 W.Va. 167, 181, 778 S.E.2d
616, 630 (2015) (footnote omitted).

                                              31

phase in an effort to reduce the degree of criminal culpability.15 Accordingly, the circuit

court denied the motions to bifurcate the trial.



               We review this ruling for an abuse of discretion.            “A trial court has

discretionary authority to bifurcate a trial and sentencing in any case where a jury is required

to make a finding as to mercy.” LaRock, 196 W.Va. at 299, 470 S.E.2d at 618, syl. pt. 4.

The LaRock Court outlined factors for a trial court to consider when ruling on a motion to

bifurcate:

                      Although it virtually is impossible to outline all factors
               that should be considered by the trial court, the court should
               consider when a motion for bifurcation is made: (a) whether
               limiting instructions to the jury would be effective; (b) whether
               a party desires to introduce evidence solely for sentencing
               purposes but not on the merits; (c) whether evidence would be
               admissible on sentencing but would not be admissible on the
               merits or vice versa; (d) whether either party can demonstrate
               unfair prejudice or disadvantage by bifurcation; (e) whether a
               unitary trial would cause the parties to forego introducing
               relevant evidence for sentencing purposes; and (f) whether
               bifurcation unreasonably would lengthen the trial.


Id., syl. pt. 6. The burden of convincing the circuit court to bifurcate the trial rested with the

petitioner: “The burden of persuasion is placed upon the shoulders of the party moving for

bifurcation. A trial judge may insist on an explanation from the moving party as to why

bifurcation is needed.” Id., syl. pt. 5, in part.



       15
        In addition to first degree murder without mercy, the jury was instructed on first
degree murder with mercy, second degree murder, and voluntary manslaughter.

                                                32

               On appeal, the petitioner asserts he “would have liked to argue culpability

without having to discuss the leniency of the sentencing issue together.” (emphasis added).

Although he may have preferred bifurcation, he does not sufficiently explain how bifurcation

would have benefitted him or why the unitary trial was unfairly prejudicial or

disadvantageous to him. For example, he does not allude to any evidence that would have

been admissible only during a mercy phase, or to any evidence he was required to forego

because of the unitary nature of the trial. He also does not point to any evidence that required

a limiting instruction because of the unitary trial. The petitioner argues he “was convicted

on his confession . . . and you don’t stand up at trial and tell a jury that your client would not

have confessed or disclosed the body because he didn’t get a lawyer.” We fail to see how

this argument supports bifurcation. After carefully reviewing the record, we find no abuse

of discretion in the circuit court’s denial of the motions to bifurcate.



                                        IV. Conclusion

               For the foregoing reasons, we find no error in the circuit court’s denial of the

petitioner’s motion for a new trial. The petitioner’s conviction for first degree murder

without a recommendation of mercy is affirmed.

                                                                                       Affirmed.




                                               33